Citation Nr: 0801975	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  92-22 886A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected degenerative disc disease of the cervical 
spine.  

2.  Entitlement to service connection for upper extremity 
disability, to include as secondary to service-connected 
degenerative disc disease of the cervical spine.  

3.  Entitlement to service connection for lower extremity 
disability, to include as secondary to service-connected 
degenerative disc disease of the cervical spine.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches, to 
include as secondary to service-connected degenerative disc 
disease of the cervical spine.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bowel incontinence, 
to include as secondary to service-connected degenerative 
disc disease of the cervical spine.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for erectile 
dysfunction, to include as secondary to service-connected 
degenerative disc disease of the cervical spine.  

7.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the cervical spine.  

8.  Entitlement to an initial rating in excess of 10 percent 
for myositis of the right shoulder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from May 1977 to 
April 1980.  He also served in the Army Reserves, to include 
verified active duty for training (ACDUTRA) from June 1986 to 
September 1986.  

These matters initially came to the Board of Veterans' 
Appeals following a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, as well as a December 2004 rating decision 
of the RO in St. Louis, Missouri.  

As the appeal with respect to the veteran's claims for 
degenerative disc disease of the cervical spine (cervical 
disc disease) as well as myositis of the right shoulder 
emanates from the veteran's disagreement with the initial 
ratings assigned following the grants of service connection 
for those disabilities, the Board has characterized those 
claims as claims for higher initial ratings, in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

By way of history, in the above-noted June 1992 rating 
decision, the RO granted service connection and assigned 10 
percent ratings for cervical disc disease and for myositis of 
the right shoulder, effective February 4, 1992.  The veteran 
appealed the ratings assigned.  In an April 1993 rating 
decision, the RO increased the veteran's disability rating 
for cervical disc disease from 10 percent to 20 percent, 
effective February 4, 1992.  Subsequently, in a May 1998 
Board decision, the veteran's claims for higher initial 
ratings for cervical disc disease and for myositis of the 
right shoulder were denied.  In July 1998, the veteran's 
representative filed a motion for reconsideration of the May 
1998 Board decision.  The representative contended that the 
veteran had missed a scheduled Board hearing due to the fact 
that the hearing notice had been sent to the wrong address.  

The Board also notes that in a June 1999 rating decision, the 
RO denied the veteran's claims, inter alia, for service 
connection for headaches, for bowel control (bowel 
incontinence), and for sexual problems (erectile 
dysfunction), each claimed as secondary to the veteran's 
service-connected cervical disc disease.  The veteran was 
notified of the June 1999 rating decision in July 1999.  The 
record does not reflect the veteran having filed a notice of 
disagreement within one year following notice of the June 
1999 rating decision.  

In September 2003, the veteran testified during a hearing 
before a member of the Board sitting at the RO in St. Louis.  
In April 2004, the Board vacated the May 1998 Board decision.  
It additionally remanded the veteran's claims for cervical 
disc disease and for myositis of the right shoulder for 
further evidentiary development.  Thereafter, in August 2005, 
the veteran was notified by the Board that the member of the 
Board (Veterans Law Judge) who had conducted the veteran's 
hearing in September 2003 was no longer employed by the 
Board.  The veteran was offered and accepted an additional 
Board hearing.  

In September 2005, the Board remanded the veteran's claims 
for cervical disc disease and for myositis of the right 
shoulder for the purpose of affording the veteran a hearing 
before a member of the Board.  In February 2006, the veteran 
perfected an appeal as to those claims for service connection 
for degenerative disc disease of the lumbar spine, for 
bilateral upper extremity disability, and for bilateral lower 
extremity disability, as well as petitions to reopen 
previously disallowed claims for service connection for 
headaches, for bowl incontinence, and erectile dysfunction.  
In April 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the RO in St. 
Louis as to all claims currently in appellate status.  

The Board also notes that in the above-noted December 2004 
rating decision, the veteran was denied service connection 
for a bilateral knee disability.  The veteran filed a notice 
of disagreement in March 2005 with that denial.  In a 
subsequent statement received in August 2005, the veteran 
noted that he did not wish to pursue the issue of service 
connection for a bilateral knee disability even though he 
felt the claim was valid.  In light of the veteran's 
statement, the RO appears to have considered the veteran's 
claim withdrawn as a subsequent statement of the case did not 
include the issue.  The Board agrees that the veteran's 
statement in August 2005 effectively withdrew his notice of 
disagreement concerning his claim for service connection for 
a knee disability.  The Board also notes that the claim for 
service connection for a lower extremity disability currently 
in appellate status will not take into consideration any 
bilateral knee disability.  References in the decision and 
order set out below to "lower extremity disability" should 
be read to mean any disability of the lower extremities other 
than knee disability.

(The decision below addresses the veteran's claims for 
service connection for upper extremity disability and for 
lower extremity disability, to include as secondary to 
service-connected cervical disc disease; as well as the claim 
for a higher initial rating for cervical disc disease.  
Consideration of the remaining issues on appeal is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDINGS OF FACT

1.  There is no relationship between any upper extremity 
disability and military service, and no relationship has been 
established between any upper extremity disability and 
already service-connected disability.  

2.  The medical evidence does not reflect that the veteran 
has a lower extremity disability (excluding the knees).  

3.  The veteran's cervical disc disease has been manifested 
by no more than moderate limitation of motion, moderate 
intervertebral disc syndrome with recurrent attacks, forward 
flexion of the cervical spine greater than 15 degrees, and 
mild degenerative disc changes.

4.  The veteran's cervical disc disease has not been 
manifested by objective neurological abnormalities or 
incapacitating episodes requiring prescribed bed rest and 
treatment during the previous 12 months.  


CONCLUSIONS OF LAW

1.  The veteran does not have an upper extremity disability 
that is the result of disease or injury incurred in or 
aggravated during active military service; an upper extremity 
disability is not proximately due to, or the result of, 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007); 
38 C.F.R. § 3.310 (2006).

2.  The veteran does not have a lower extremity disability 
that is the result of disease or injury incurred in or 
aggravated during active military service; a lower extremity 
disability is not proximately due to, or the result of, 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007); 
38 C.F.R. § 3.310 (2006).

3.  The criteria for an initial rating in excess of 20 
percent for degenerative disc disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
for service connection for upper extremity disability and for 
lower extremity disability, to include as secondary to 
service-connected cervical disc disease; as well as the claim 
for a higher initial rating for cervical disc disease has 
been accomplished.  In this regard, through April 2004 and 
May 2004 notice letters, the veteran received notice of the 
information and evidence needed to substantiate his claims.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO also notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met with respect to the veteran's 
claims decided herein.  

The Board also finds that the veteran has been provided the 
content-complying notice to which he was entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, with respect to 
that claim for a higher initial rating, the Board finds the 
detailed notice requirements set forth in 38 U.S.C.A. 
§§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nothing about the 
evidence or any response to VA's notification suggests that 
the claims to be decided herein must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  The Board 
also notes that with respect to the veteran's claims for 
service connection, notice regarding an award of an effective 
date or rating criteria has not been provided.  Id.   
However, the Board does not now have such issues before it. 
Consequently, a remand for additional notification on these 
questions is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist.  Here, the veteran's service medical 
records are associated with the claims file.  Additionally, 
identified VA treatment records and the medical records 
associated with the veteran's award of Social Security 
Administration (SSA) benefits have also been obtained.  The 
veteran has also been provided with numerous VA examinations.  
The Board is mindful that there is no medical evidence 
associated with the claims file since November 2004, some 
three years ago.  At that time, the veteran was afforded a VA 
examination for purposes of evaluating his medical condition.  
Since November 2004, the veteran has not reported that his 
service-connected cervical disc disease has become worse.  On 
the contrary, the veteran has reported, as he has 
consistently done throughout the appeal period, that his 
service-connected disability is so severe that it warrants a 
higher rating.  Furthermore, at no time since November 2004, 
have either the veteran or his representative alleged that 
there are any outstanding medical records probative of the 
veteran's claims that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

A. Disability of the Upper and Lower Extremities 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability. 38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which strongly suggests that the recent change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which is more favorable to 
the claimant.

The Board notes that the RO has adjudicated the veteran's 
claims for service connection for disability of the upper and 
lower extremities both on a direct and secondary basis.  The 
Board likewise will evaluate the veteran's claims under both 
theories of entitlement.  

The Board's review of the veteran's service medical records 
reveals a diagnosis of shin splints in April 1980.  
Otherwise, the records do not reflect complaints, diagnosis, 
or treatment (excluding the veteran's knees) for the 
veteran's upper or lower extremities.  Post-service medical 
evidence reflects the veteran's complaints of pain, cramping, 
tingling and numbness associated with his forearm, hands and 
fingers.  Likewise, the veteran has complained of pain, 
cramping and muscle weakness in his legs.  The Board notes 
that mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

A review of the post-service medical treatment records, 
examination reports, and diagnostic studies reveals diagnoses 
of no neurological disability.  In particular, a VA 
neurological evaluation in March 1993 revealed no 
neurological abnormalities, as did a report of March 1999 VA 
examination.  Thereafter, in a report of September 1999 VA 
examination, conducted by a registered nurse (R.N.), a 
finding was made of cervical spine radiculopathy to the arms.  
Notwithstanding that finding, the Board finds persuasive that 
in a report of May 2002 SSA disability examination, a 
neurologist opined that the veteran did not have any 
neurological dysfunction.  Additionally, in a report of 
November 2004 VA examination, the examiner also concluded 
that the veteran had no neurological disability.  This 
medical conclusion was supported by an associated November 
2004 EMG/NCV (electromyography/nerve conduction velocity) 
test which revealed no electrophysiologic evidence of lumbar 
radiculopathy or cervical radiculopathy affecting the left 
upper extremity.  The Board also notes that clinical 
examinations of the veteran have revealed normal and/or 
intact sensation and motor function of the upper and lower 
extremities.  

Furthermore, except for degenerative changes in the veteran's 
shoulders, as noted in a report of October 1999 bone imaging 
study, a review of the post-service medical treatment 
records, examination reports, and diagnostic studies does not 
reveal some other non-neurological disability of the upper or 
lower extremities (as noted above, any current disability of 
the veteran's knees is not for consideration).  With respect 
to any degenerative changes of the veteran's shoulders, the 
Board notes that there is no competent medical opinion 
linking any such degenerative changes of the shoulders to the 
veteran's period of service (to include any period of 
ACDUTRA), or have such degenerative changes been identified 
as proximately due to or aggravated by service-connected 
disability.  Additionally, no arthritis of the shoulders was 
shown within a year of the veteran's military service.  
38 C.F.R. §§ 3.307, 3.309 (2007).  

The Board is mindful of the veteran's assertions, and while 
it does not doubt the sincerity of the veteran's belief that 
he currently has bilateral upper and lower extremity 
disabilities that are proximately due to his service-
connected disabilities, that question involves a medical 
matter.  As a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative (i.e., persuasive) opinion on a 
medical matter.  See e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, the veteran's own assertions as to the 
presence of any claimed disability or its etiology have no 
probative value.  Additionally, neither the veteran nor his 
representative has presented nor alluded to any other medical 
evidence that would substantiate these claims.  

For all the foregoing reasons, the Board concludes that the 
claim for service connection for an upper extremity 
disability, to include as secondary to service-connected 
cervical disc disease, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence weighs against the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Likewise, the Board notes that Congress has specifically 
limited service connection to instances where there is 
current disability that has resulted from disease or injury.  
See 38 U.S.C.A. §§ 1131.  In the absence of proof of a 
current lower extremity disability (excluding the knees), the 
claim for service connection for a bilateral lower extremity 
disability, to include as secondary to service-connected 
cervical disc disease, may not be granted.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

B.  Higher Initial Rating for Cervical Disc Disease

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  See Fenderson, 12 Vet. App. at 126; see 
also Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007) (Evaluation of the medical evidence since the filing of 
the claim for an increased rating and consideration of the 
appropriateness of a "staged rating" is required.). 

The Board notes that when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 
7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's 
Compensation & Pension Service noted that to properly 
evaluate any functional loss due to pain, examiners, at the 
very least, should undertake repetitive testing (to include 
at least three repetitions) of the joint's or spine's range 
of motion, if feasible.  It was determined that such testing 
should yield sufficient information on any functional loss 
due to an orthopedic disability.  

As noted above, in June 1992, the RO granted service 
connection and assigned a 10 percent rating for cervical disc 
disease.  In doing so, the veteran's disability was rated 
under 38 C.F.R. § 4.71a, for limitation of motion of the 
cervical spine (Diagnostic Code 5290) and for intervertebral 
disc syndrome (Diagnostic Code 5293).  The RO increased the 
veteran's disability rating to 20 percent in April 1993.  

At the outset, the Board notes that, effective September 23, 
2002, VA revised the criteria for evaluating intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Thereafter, 
effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2007)).

VA must consider the veteran's claim under each set of 
criteria, with consideration of revised criteria no sooner 
than the effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F. 3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 
111, 116-119 (1997).  See also VAOPGCPREC 3-00 and 7-03.  In 
a June 2005 supplemental statement of the case, the RO 
considered the veteran's claim in light of the former and 
revised rating criteria, and provided notice of the same.  

With respect to the rating criteria in effect prior to 
September 26, 2003, under diagnostic code 5290, a 20 percent 
rating is warranted for moderate limitation of motion of the 
cervical spine.  A 40 percent rating is warranted for severe 
limitation of motion of the cervical spine.  The Board notes 
that a 40 percent rating is the maximum rating available 
under diagnostic code 5290.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).  In addition, with respect to the rating 
criteria under Diagnostic Code 5293 in effect prior to 
September 23, 2002, , a 20 percent rating is warranted for 
moderate intervertebral disc syndrome with recurrent attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome, recurring attacks with intermittent relief.  A 
60 percent rating is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  The Board notes that a 60 percent 
rating is the maximum rating available under diagnostic code 
5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

As noted above, effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Those changes were 
largely incorporated into the current version of the General 
Rating Formula for Diseases and Injuries of the Spine at 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  Under these 
provisions, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2007).

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is assignable.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is assignable.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is assignable.  Id.

Under Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Under Note (2): When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.

Furthermore, under the current version of the General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic 
Codes 5235-5243), the General Rating Formula provides that 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, unfavorable 
ankylosis of the entire cervical spine warrants a 40 percent 
rating.  Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
warrants a 30 percent rating.  A 20 percent rating is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of motion of the cervical spine is not greater 
than 170 degrees.  Id.

Additionally, under Note (1): Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) [With respect to the cervical 
spine] -- For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the cervical 
spine segments, except when there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.  
Id.

The veteran has consistently complained of pain and 
limitation of motion of his neck (cervical spine).  In the 
above-noted report of November 2004 VA examination the 
veteran reported neck pain on a daily basis without true 
flaring episodes.  The veteran has also reported that while 
he usually demonstrates a full range of motion of his neck 
during examinations, he would find later, after the 
examination, that he experienced increased spasms.  Here, 
following its review of the medical evidence of record, the 
Board simply does not find that since the initial grant of 
service connection, the veteran's cervical disc disease is 
manifested by severe limitation of motion and a 40 percent 
rating under diagnostic code 5290 (former criteria).  
Additionally, the veteran's cervical disc disease is not 
manifested by forward flexion of the cervical spine 15 
degrees or less, or favorable or unfavorable ankylosis of the 
entire cervical spine, to warrant either a 30 percent or 40 
percent rating under the General Rating Formula for Diseases 
and Injuries of the Spine (Diagnostic Codes 5235-5242) 
(revised criteria).  

In this case, the Board finds that any restriction in the 
veteran's range of motion of his cervical spine has not been 
identified as severe.  In particular, a November 1992 
neurosurgery clinic evaluation revealed that the veteran's 
neck motions were carried out through a good range of motion.  
A report of June 1998 VA emergency room assessment and 
treatment reflects that the veteran had a full range of 
motion of his cervical region.  In a report of September 1999 
VA examination, cervical flexion was to 50 degrees, and an 
April 2002 treatment note reflects a finding of full range of 
motion of the cervical spine.  In a report of May 2002 SSA 
disability examination conducted by a neurologist, as well as 
VA treatment notes dated in October 2002 and June 2003, the 
veteran's neck was noted to have a full range of motion on 
clinical evaluation.  During his most recent examination in 
November 2004, repetitive testing of the veteran's cervical 
spine revealed flexion to 30 degrees and extension to 40 
degrees.  

The Board is cognizant that some evaluations of the veteran's 
cervical spine reflect painful motion.  As noted above, in VA 
Fast Letter 06-25, VA has determined that repetitive testing 
of a joint should yield sufficient information on any 
functional loss due to an orthopedic disability.  Most 
recently, repetitive testing of the veteran's cervical spine 
in November 2004 revealed flexion to 30 degrees and extension 
to 40 degrees.  The Board notes that the terms "moderate" and 
"severe" in the context of Diagnostic Code 5290 are not 
defined by regulation.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. §§ 4.1, 4.2.  In 
this case, the Board has taken into consideration the 
veteran's complaints of pain but finds in light of the lack 
of significant restriction in the veteran's range of motion 
of his cervical spine since the initial grant of service 
connection, that any such pain and its effect on the 
veteran's range of motion is contemplated in the 20 percent 
rating currently assigned.  Therefore, the Board simply does 
not find that a rating higher than 20 percent based on any 
additional functional loss under 38 C.F.R. §§ 4.40, 4.45, 
4.59, is warranted under the former or revised rating 
criteria.  

The Board has also considered the veteran's cervical disc 
disease under the former and revised rating criteria for 
intervertebral disc syndrome.  However, the evidence does not 
support a rating in excess of 20 percent.  The veteran's 
cervical disc disease has not been identified as severe let 
alone pronounced.  As noted previously, post-service medical 
treatment records and examination reports reveal diagnoses 
reflective of no neurological disability.  In particular, a 
VA neurological evaluation in March 1993 revealed no 
neurological abnormalities, as did a report of March 1999 VA 
examination.  While the veteran was diagnosed by an R.N. in 
September 1999 with radiculopathy to the arms, in light of 
the veteran's complaints and those clinical findings of 
record, the Board finds that the veteran was appropriately 
evaluated as 20 percent disabled under diagnostic code 5293 
for moderate intervertebral disc syndrome with recurring 
attacks.  Furthermore, a subsequent report of May 2002 SSA 
disability examination reflected findings that the veteran 
did not have any neurological dysfunction.  Additionally, in 
a report of November 2004 VA examination, the examiner also 
concluded that the veteran had no neurological disability.  
The examiner also reported that the veteran had not 
experienced any periods of incapacitation resulting in 
prescribed bed rest by a physician over the past year.  

The Board also finds that the diagnostic studies of record 
support the reported findings above.  Here, a March 1990 
magnetic resonance imaging (MRI) study was noted to reflect 
disc herniation on the right at C6-7.  A follow up CT 
(computed tomography) myelogram of the cervical spine 
revealed a ventral defect at C5-6, which was consistent with 
a spur or disc disease.  Follow up testing in the form of 
magnetic resonance imaging study (MRI) of the veteran's 
cervical spine in October 1990 revealed no more than an 
osteophyte at C6-7 and a MRI study in February 1993 was 
completely normal.  While the veteran was diagnosed with 
cervical disc disease on VA examination in January 1993 and 
November 1994, neither report of examination reflects 
consideration of the normal February 1993 MRI study.  In a 
November 1997 X-ray report, disc disease was identified in 
the form of mild narrowing of the disc space at C5-6.  Most 
recently, an MRI study of the veteran's spine in June 2003 
revealed disc disease or abnormality at C2, C5-C6, and C6-C7.  
Findings were noted as mild or minimal except for a finding 
of moderate right foraminal stenosis at C6-C7.  

As such, the Board finds consideration of the veteran's 
service-connected cervical disc disease under the former and 
revised criteria for disc syndrome does not result in a 
rating higher than 20 percent.  In this case, the evidence 
simply does not reflect neurological findings, to include any 
additional functional loss under 38 C.F.R. §§ 4.40, 4.45, 
4.59, consistent with severe or pronounced intervertebral 
disc syndrome under diagnostic code 5293 (effective prior to 
September 23, 2002), or neurological findings resulting in 
incapacitating episodes under diagnostic code 5293 (effective 
September 23, 2002, to September 26, 2003), or diagnostic 
code 5243 (effective as of September 26, 2003).  

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
veteran's service-connected cervical disc disease.  In this 
case, while there is X-ray evidence of degenerative changes 
(arthritis) of the cervical spine, the veteran is being rated 
for limitation of motion of the cervical spine associated 
with such degenerative changes.  Furthermore, the maximum 
rating otherwise allowable for arthritis in the absence of 
limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2007).  The Board also notes 
that there is no evidence that the veteran's cervical disc 
disease has resulted in disability comparable to ankylosis.  

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the disability under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or frequent periods of hospitalization, or 
evidence that the veteran's service-connected cervical disc 
disease otherwise has rendered impractical the application of 
the regular schedular standards.  Thus, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2007).  
Thus, based on the record before it, the Board does not find 
the medical evidence demonstrates any unusual disability with 
respect to the claim that is not contemplated by the rating 
schedule.  As a result, the Board concludes that a remand to 
the RO for referral of this rating issue to the VA Central 
Office for consideration of extraschedular evaluation is not 
warranted.  

For all the foregoing reasons, the Board finds that since the 
initial grant of service connection, the currently assigned 
20 percent rating for cervical disc disease is proper, and 
the criteria for a higher evaluation have not been met.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2007).


ORDER

Service connection for upper extremity disability is denied.  

Service connection for lower extremity disability is denied.  

A rating in excess of 20 percent for degenerative disc 
disease of the cervical spine is denied.  


REMAND

As noted above, in June 1999 rating decision, the RO denied 
the veteran's claims for, inter alia, service connection for 
headaches, for bowel incontinence, and for sexual (erectile) 
problems, each claimed as secondary to the veteran's service-
connected cervical disc disease.  The veteran was notified of 
the June 1999 rating decision in July 1999.  The record does 
not reflect the veteran having filed a notice of disagreement 
within one year following notice of the June 1999 rating 
decision.  

During the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.

In this case, the particular notification letters of record 
do not meet the notice standard articulated by the Court in 
Kent, supra.  Here, the Board interprets the holding in Kent 
as requiring VA to inform the veteran what specific evidence 
is necessary to reopen his claims for service connection, to 
include on a secondary basis, for headaches, for bowel 
incontinence, and for erectile dysfunction.  In this case, to 
reopen his claims, the veteran would need to submit competent 
medical evidence (e.g., an opinion from a medical doctor) 
that any currently diagnosed headaches, bowel incontinence, 
or erectile dysfunction is related to his period of military 
service and/or proximately due to or aggravated by service-
connected disability.  

Thus, the Board finds that action is required to satisfy the 
notification provisions of the VCAA in accordance with Kent.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini, 18 Vet. 
App. at 112; see also Dingess and Hartman v. Nicholson, 
supra, (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim; those five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the award).

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103; Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After providing the 
required notice, an attempt should be made to obtain any 
pertinent outstanding evidence for which the veteran provides 
sufficient information and, if necessary, authorization.  See 
38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio, 16 
Vet. App. at 187.

The Board likewise notes that effective October 6, 2006, VA 
revised 38 C.F.R. § 3.156, in pertinent part, 38 C.F.R. § 
3.156(c).  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006).  
Here, the Board does not find that the veteran's pending 
claims with respect to his petitions to reopen his previously 
denied claims are affected by the amended regulation.  

The Board also notes that VA's duty to assist includes 
affording the claimant an examination or obtaining a medical 
opinion when there is competent evidence that a claimant has 
a current disability, or persistent or recurrent symptoms of 
a disability; there are indications that the disability may 
be associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).

With respect to the veteran's claim for service connection 
for degenerative disc disease of the lumbar spine, to include 
as secondary to service-connected disability, the Board notes 
that the RO has considered the veteran's claim both on a 
direct and secondary basis.  The veteran has appealed the 
RO's decision with respect to both theories of entitlement.  
The medical evidence reflects that the veteran has a current 
lumbar spine disability.  Furthermore, the veteran's service 
medical records reflect complaints and treatment for low back 
pain and strain during the veteran's period of active 
military service.  

With respect to the veteran's claim for a higher initial 
rating for myositis of the right shoulder, the Board notes 
that under 38 C.F.R. Section 4.71a, Diagnostic Code 5021, 
myositis is to be rated the same as degenerative arthritis on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
The veteran's right shoulder is considered his major upper 
extremity.  Limitation of motion of the shoulder is evaluated 
under Diagnostic Code 5201.  This diagnostic code provides 
for a 20 percent evaluation for limitation of motion of the 
major or minor arm when motion is possible to the shoulder 
level.  Limitation of motion to midway between the side and 
shoulder level warrants a 30 percent evaluation for the major 
shoulder.  Limitation of motion to 25 degrees from the side 
warrants a 40 percent evaluation for the major shoulder. 38 
C.F.R. § 4.71a, Code 5201.  

In April 2004, the Board remanded the veteran's claim for a 
medical examination to obtain current findings regarding the 
severity of the veteran's service-connected myositis of the 
right shoulder.  In this regard, the examiner was requested 
to conduct range of motion testing of the right shoulder.  A 
review of that report of November 2004 VA examination 
reflects the examiner's finding that the veteran did not have 
a shoulder disability.  No clinical findings were reported 
with regard to any range of motion testing conducted by the 
examiner of the right shoulder.  Thus, the record before the 
Board does not contain sufficient information by which to 
evaluate the current severity of the veteran's service-
connected myositis of the right shoulder.  See also Stegall 
v. West, 11 Vet. App. 268, 271 (1998)(A remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order).  

In light of the above findings, the Board finds that the 
veteran should be scheduled to undergo a VA orthopedic 
examination.  Such examination should include a well reasoned 
medical opinion addressing the nature and etiology of any 
diagnosed lumbar spine disability, which is based upon 
consideration of the veteran's documented history and 
assertions through review of the claims file.  The examiner 
should comment as to whether the veteran's lumbar spine 
disability is related to the veteran's military service or is 
proximately due to or aggravated by service-connected 
disability.  The examiner should also evaluate the veteran's 
service-connected myositis of the right shoulder.  All 
necessary tests and studies, to specifically include X-rays 
and range of motion measurements should be performed.  The 
veteran is herein advised that failure to report to any 
scheduled examination, without good cause, could result in 
denial of these claims.  See 38 C.F.R. § 3.655 (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, any other development and/or notification 
action deemed warranted under the VCAA should be undertaken 
prior to adjudicating the remaining claims on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should send to the veteran a 
VCAA notice that explains what 
constitutes new and material evidence and 
specifically identify the type of 
evidence (e.g., an opinion from a medical 
doctor relating any current headaches, 
bowel incontinence, or erectile 
dysfunction to the veteran's period of 
service or to service-connected 
disability) necessary to satisfy the 
element of the underlying claim which was 
found insufficient in the previous June 
1999 denial, in accordance with Kent, 
supra.

The notice should also include a request 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not 
currently of record with respect to those 
remaining claims on appeal.  The notice 
should also include, per Dingess, supra., 
the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any additional 
records, the veteran should be scheduled 
for a VA orthopedic examination.  All 
necessary tests should be conducted.  The 
examiner should review the claims file, 
including a copy of this remand.  

With respect to the lumbar spine, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any identified 
disability of the lumbar spine is related 
to the veteran's period of military 
service; or (a) was caused or (b) 
aggravated (i.e., permanently worsened) 
by the veteran's service-connected 
cervical disc disease and/or service-
connected myositis of the right shoulder.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed.  

With respect to myositis of the right 
shoulder, the examiner should report 
range of motion of the right shoulder in 
all directions (in degrees).  Clinical 
findings should also include whether, 
during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
must indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
right shoulder; and whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or with repeated use.  The 
examiner should express such functional 
losses in terms of additional degrees of 
limited motion (beyond the limitation 
shown clinically).  

(Note: To properly evaluate any 
functional loss due to pain, C&P 
examiners, as per C&P Service policy, 
should at the very least undertake 
repetitive testing (to include at least 
three repetitions) of the joint's range 
of motion, if feasible.  See VA Fast 
Letter 06-25 (November 29, 2006).)  

3.  After the requested development has 
been completed, the medical opinion 
evidence should be reviewed to ensure 
that it is in complete compliance with 
the directives of this remand.  If the 
report is deficient in any manner, 
corrective procedures must be 
implemented.

4.  After undertaking any other 
development deemed appropriate, the 
remaining claims on appeal should be re-
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


